Title: To John Adams from M. Anderson, 25 August 1798
From: Anderson, M.,Caldwell, John
To: Adams, John



From Pennsylvania. To the President of the United States, The Address of the Officers and Soldiers of the Chester Light Infantry Company of Volunteers, in the County of Delaware, and State of Pennyslvania—Sir.Chester, August 25th:, 1798.


In the present eventful crisis of Publick affairs, we beg leave to approach you with affection and confidence: With affection, because we live under a Government of our choice,—With confidence, because we believe its Constituted Authorities have done all that could be done, consistent with National Honor and Independance, to preserve peace. Believing with you, that “A free Republick is the best of governments, and the greatest blessing to which mortals can aspire,” it is our fixed determination to give it every support in our power, and we trust that under Cheifs who have hitherto so ably conducted Our Country to Independance; there will be no doubt of maintaining it against a foe, who has left no arts untried, to rob us of it. Averse to war, both as Americans and Christians, we should have been happy to have spent our lives in the enjoyment of peace, but when that peace, is to be the price of National Degradation; and the enjoyment of it, if so purchased, wholly insecure, we have no hesitation in choosing the alternative, with a confident reliance on that Providence, which on more than one occasion has manifestly interfered, to the Safety and happiness of the American People.—
Under these impressions we offer our best services to our Country, and beg you to accept of this tender of them, with an Assurance that as soon as circumstances require it, we are ready to take the field. In the presence of the “God of Armies” we make the offer, and pledge Ourselves to fulfill it.
Accept, Sir, Our best wishes for your happiness, may you have the felicity of seeing Our Country permanently placed in that situation, of Peace and Independance, which your Ardent Patriotism, and unwearied exertions in the cause of genuine Freedom, lead us to suppose is the prime wish of your heart.
Signed by unanimous consent



N: J. AndersonJohn CaldwellWm: Martin